Title: To George Washington from Joseph Reed, 18 February 1777
From: Reed, Joseph
To: Washington, George

 

My dear Sir
Philad. Feb. 18 1777

In Compliance with your Request respecting the Horses taken & sent down here, Col. Fitzgerald & myself thought it best that he should take up the two that were here that you might make the Choice yourself or keep both if they pleased you. Capt. Lewis had sent for the Grey for his Trumpeter but if you should not fancy him I think he is too good for that Service. General Johnson & Col. Bedford I am informed each of them rode one of these Horses to Head Quarters, I should suppose they are also at your Disposal.
As I am in a Manner unhorsed by losing my Horse in the Summer & my Mare in the Fall after you have selected I should be glad if there is any one left to take him paying the publick the Value.
We have concluded to forward your Mares to Virginia as they can travel slowly.
Agreeable to your Request when we parted I have convened with Col. Cox about taking a Post in the Army & yesterday he gave me Leave to acquaint you that he would enter into it in any Department vacant & agreeable—As the Qr Master General has & will have sufficient Employ with the Infantry I cannot but think the Service will be promoted by having that Office for the Cavalry distinct—this Office with the Rank of Colonel he would accept, if I should be in the Horse—but if that should not take Place he would not be understood to be confined to that. I hope he may be induced at all Events to go into the Service as he is a Man of Abilities Spirit, Fortune & Weight in both Provinces.
Since I have had a little Leisure I have been turning my Attention to some Things which may be beneficial to the Service that my Time may not be unusefully employed here. I have represented to the Assembly of New Jersey & to that of this Province the Necessity of providing some Mode to prevent the Desertion of the Soldiers—to pass Laws is not sufficient they must provide Persons to execute them. I hope we shall get some Persons either in the civil or military Line appointed to this Service. In the mean Time I would suggest to your Excelly the getting a Number of printed Blanks for Discharges—Furloughs & Passes which being lodged with the proper Officers would very much guard against Impositions of various kinds—General Gates approves of it, & I shall employ a Press if it is not disapproved by you.
The Arrangement & Appropriation of the Waggons for each Regiment would be very easy I should think if it was fixed in each State before the Regiment joined the Army. What I mean is that the allotted Number with suitable Drivers should come with each Regiment &

stay—Coming from the same State they would be attached to each other & even the different Modes of Cartage which prevail in different Parts would make them more acceptable & serviceable to the Troops which they attended than strange & new Customs.
Some Gentlemen in this City are very earnest the Congress should return others are as much against it, & it seems the Congress is divided. I wish they had not gone, but as they have I cannot but think they had better stay tho there may be some Inconveniencies from their Absence—a second Retreat would very much disgrace our national Character. I have mentioned this as a Line perhaps to some of your private Correspondents if you thought it worth while would have its due Weight. I am with great Respect & Affection Dr Sir Your most Obed. & obliged

J. Reed

